DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 5, 8-20 are presented.
Allowable Subject Matter
Claims 1, 2, 4, 5, 8-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims and references of record. Specifically:
Applicant has incorporated previously indicated allowable subject matter into independent form and/or has overcome other formality issues previously raised. 
The claims are thus found allowable. Furthermore:
Lin et al. (US 2014/0071242) – A method includes constructing a background frame, filtering the noise of foreground frame and classifying the targets, and screening the area of targets based on layer scanning to calculate the number of targets by determining the highest positions of the respective targets. In addition, the dynamic numbers of targets are calculated using algorithm. Accordingly, the present invention is beneficial in automatically, effectively and precisely calculating the number of the targets in/out a specific area, achieving the flow control for targets and reducing artificial error upon calculation.
The reference(s) discloses subject matters relevant to the topics of crowd counting determination by means of image analysis. Nevertheless, they do not disclose the amended claims of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645